Citation Nr: 9904973	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-43 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether notice of disagreement from the February 2, 1994, 
denial of waiver of recovery of an overpayment of pension 
benefits in the amount of $2,581 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952, from February 1953 to February 1956, and from 
January 1960 to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the VA Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On February 2, 1994, the COWC notified the appellant that 
waiver of overpayment in the amount of $2,581 had been 
denied.

3.  In March 1994 the RO received correspondence from the 
appellant.

4.  In June 1996 the RO issued a statement of the case which 
noted the COWC denied reconsideration because a notice of 
disagreement from the February 2, 1994, denial of waiver of 
recovery was not timely filed. 


CONCLUSION OF LAW

A notice of disagreement from the February 2, 1994, denial of 
waiver of recovery of an overpayment of pension benefits in 
the amount of $2,581 was timely filed.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 1998); 38 C.F.R. § 20. 201, 20.302(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The issue of a timely filed substantive appeal is of a legal 
nature; therefore, the law is dispositive.  Applicable law 
provides that an appeal consists of a timely filed notice of 
disagreement (NOD) in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 20. 201, 20.302(a) (1998).

The NOD shall be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  Such notice, and appeals, must be in writing 
and be filed with the agency of original jurisdiction which 
entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  
The United States Court of Veterans Appeals has held that VA 
is required to construe liberally all submissions by a 
claimant.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

Background

The record reflects that on February 2, 1994, the COWC 
notified the appellant that waiver of overpayment in the 
amount of $2,581 had been denied.  It was noted that the 
appellant had not returned financial status information as 
requested, but that the decision did prohibit reconsideration 
if the requested financial information was received.

In correspondence dated February 28, 1994, and received by 
the RO on March 28, 1994, the appellant submitted additional 
financial information concerning her claim and expressed her 
continued desire for waiver of overpayment.

In November 1995 the RO received correspondence from the 
appellant which expressed disagreement as to the denial of 
waiver of overpayment.  She also claimed that she had never 
received written notice of the denial of waiver.

In June 1996 the RO issued a statement of the case which 
noted the COWC denied reconsideration because a notice of 
disagreement from the February 2, 1994, denial of waiver of 
recovery was not timely filed.

In her June 1996 substantive appeal, the appellant claimed 
that she did not receive the February 2, 1994, notice of 
denial of waiver because of an earthquake.  She also noted 
that at the time of that decision she had poor English 
language skills.

In an October 1996 statement in support of the case, the 
appellant claimed that the February 2, 1994, notice of waiver 
denial had been mailed near the time of the "Northridge 
Earthquake."  She stated that her building had been severely 
damaged and, eventually, condemned.

In June 1998 the RO received correspondence from the United 
States Postal Service, which noted that the appellant's mail 
would have been held for her at the Post Office if her 
building had been damaged in the earthquake in the winter of 
1994.

Analysis

Review of the evidence of record reveals that the February 2, 
1994, VA notice of denial of waiver of overpayment informed 
the appellant that upon receipt of the requested financial 
information her request for waiver could be reconsidered.  
The RO, in fact, received the requested financial information 
in March 1994.  The record does not reflect that the RO took 
any action in response to the additional information.  
Therefore, the Board finds that reconsideration based upon 
the timely receipt of requested information is required.  

The Board notes that the appellant is deemed to have received 
notice of the denial of waiver mailed on February 2, 1994.  
However, considering the appellant's admitted limited English 
language skills, the Board finds that the correspondence 
received by the RO in March 1994 is sufficient to reasonably 
construe that she was continuing to seek waiver of 
overpayment.  Therefore, the issue of timeliness of appeal is 
granted.


ORDER

Notice of disagreement was timely filed.  To this extent the 
appeal is granted.




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




ESH



- 6 -


